Citation Nr: 0314015	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  02-15 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which continued the denial of entitlement 
to service connection for right ear hearing loss by finding 
that the veteran had not submitted new and material evidence 
to reopen the previously denied claim.  In a November 2001 
rating decision, the RO reopened the claim of entitlement to 
service connection for right ear hearing loss and denied the 
claim on the merits.  The veteran submitted a notice of 
disagreement with respect to that decision as well and the 
appeal is now properly before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for right 
ear hearing loss in a September 1977 rating decision.  The 
veteran was notified of this rating decision and of his 
appellate rights, but did not appeal the denial of benefits 
sought.

2.  Evidence submitted since the time of the RO's September 
1977 rating decision denying service connection for right ear 
hearing loss bears directly and substantially upon the issue 
at hand, is not duplicative and/or cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran engaged in combat with the enemy during World 
War II.

4.  The veteran's right ear hearing loss is as least as 
likely as not a result of noise exposure during service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for right ear hearing loss is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

2.  The rating decision of September 1977 denying the 
veteran's claim of entitlement to service connection for 
right ear hearing loss is reopened.  38 U.S.C.A. §§ 1110, 
5108 (West 2002).

3.  Right ear hearing loss was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
recent decision in Disabled  American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claim on 
appeal has proceeded in accordance with the provisions of the 
law and regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
September 2001, including that he had one year to submit 
evidence otherwise no "back benefits" would be payable.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim and the 
responsibilities of the parties in obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran is entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from the September 2001 notice in which 
to respond before VA could proceed under the new judicial 
precedent.  Because this time limit expired in September 
2002, the Board finds that the appropriate notice time limits 
have passed and this requirement of the VCAA has also been 
met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran testified before the Board in January 
2003, and has actively participated in the development of his 
claim on appeal.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.  

New and Material Evidence

The Board notes that the RO in this case reopened the 
veteran's claim for entitlement to service connection for 
right ear hearing loss.  Specifically, the RO's November 2001 
rating decision stated that the evidence submitted subsequent 
to the September 1977 rating decision was sufficient to 
reopen the claim for service connection for right ear hearing 
loss.  The RO then addressed the merits of the veteran's 
claim and denied the benefits sought.  The Board, however, is 
required to address the issue of reopening despite the RO's 
denial of service connection on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (1996). 

In September 1977, the RO denied service connection for right 
ear hearing loss, finding that there was no evidence of such 
a disorder having its origin in service.  The veteran was 
advised of his appellate rights in a letter dated that same 
month, but he did not appeal the denial of benefits.  Thus, 
the RO's rating decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302.

In October 1998, the veteran submitted a request to reopen a 
claim for service connection for bilateral hearing loss.  
This submission was interpreted as a request to reopen the 
previously denied claim of entitlement to service connection 
for right ear hearing loss as well as a request for an 
increased rating for his already service-connected left ear 
hearing loss. 

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim, which has been disallowed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  "New and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in September 1977.  

Subsequent to the passage of the VCAA, regulations were 
published to address the various provisions of the Act.  
Specifically, an amendment was promulgated to the regulation, 
which governs the evaluation of whether new and material 
evidence has been submitted.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  In 
addition, duty to assist requirements for claimants trying to 
reopen a finally decided claim was also promulgated.  See 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
at 3.159(c)(1)-(3)).  The provisions of these regulations 
were explicitly made applicable only to claims to reopen a 
finally decided claim, which was received by VA on or after 
August 29, 2001.  Id., at 45,620.  Since the veteran's claim 
to reopen was received by the RO in October 1998, the 
preexisting version of 38 C.F.R. § 3.156, set forth above 
applies in this case.

At the time of the September 1977 rating decision, the RO 
considered the veteran's service medical records, a VA 
examination report dated in August 1977, VA post-service 
treatment reports, and the veteran's assertion that his right 
ear hearing loss had its origin during service.  Since that 
time, the RO obtained and/or the veteran submitted additional 
post-service treatment records reflecting bilateral hearing 
loss, statements from the veteran's friends and family 
regarding the progression of the veteran's hearing loss, a 
June 1998 VA examination report with an opinion as to the 
etiology of the veteran's currently diagnosed right ear 
hearing loss, a July 2002 letter from a private ear, nose and 
throat specialist with an opinion as to the etiology of the 
veteran's right ear hearing loss, and an August 2002 VA 
examination report with an opinion as to the etiology of the 
veteran's currently diagnosed right ear hearing loss.  
Additionally, the veteran gave credible testimony before the 
Board in January 2003, regarding the progression of his right 
ear hearing loss.  

The newly submitted and obtained evidence was not before the 
RO at the time of the September 1977 rating decision.  As 
such, it is deemed to be "new."  Additionally, because the 
medical opinions regarding the etiology of the veteran's 
right ear hearing loss bear directly and substantially upon 
the specific matter under consideration, are neither 
cumulative nor redundant, and when considered in connection 
with evidence previously assembled are so significant that 
they must be considered in order to fairly decide the merits 
of the claim, that new evidence is also deemed to be 
"material."  Accordingly, the veteran's previously denied 
claim of entitlement to service connection for right ear 
hearing loss is reopened.

Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  It 
is important to note that in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign or expedition, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
or hardships of such service notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary and the 
reasons for granting or denying service connection in each 
case shall be recorded in full.  See 38 U.S.C.A. § 1154(b).

Under Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995), the correct 
application 38 U.S.C.A. § 1154(b) requires a three-step, 
sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would allow 
a reasonable fact finder to conclude that the alleged injury 
or disease was incurred in or aggravated by the veteran's 
combat service."

(2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  

(3) Once these the first two steps are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof 
of service connection," even if no official record of such 
incurrence exists, unless the government can meet the burden 
of showing "clear and convincing evidence to the contrary."  

In Collette, it was expressly held that during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.

The evidence of record shows that the veteran served in the 
United States Navy during World War II as a gunner's mate and 
received the Purple Heart.  The veteran was stationed aboard 
the U.S.S. Underhill DE 682 when it was sunk by enemy fire.  
The veteran asserts that the noise exposure while serving in 
the Navy caused his right ear hearing loss as well as the 
left ear hearing loss that is already service-connected.  The 
veteran has submitted lay statements from fellow servicemen 
stating that the veteran experienced noise exposure 
associated with the duties of a gunner's mate during combat.

The evidence submitted by the veteran and the fact that the 
veteran was awarded the Purple Heart due to a combat injury 
is sufficient upon which to find that the veteran experienced 
acoustic trauma during service.  The only outstanding 
question is whether his current hearing loss is a result of 
that noise exposure or of some post-service noise exposure.

The record shows that the veteran had at least three post-
service examinations in which his right ear hearing was 
considered to be normal.  Because of a twenty-five year 
history of noise exposure as a police officer following 
discharge from service, the veteran's claim has continued to 
be denied by the RO.  Specifically, the veteran's current 
right ear hearing loss has been attributed to post-service 
noise exposure as opposed to military noise exposure.

In June 1998, the veteran underwent VA examination and was 
found to have moderate to severe sensorineural hearing loss 
in the right ear and severe mixed hearing loss in the left 
ear probably secondary to noise exposure.  The examiner did 
not relate the right ear hearing loss to either inservice 
noise exposure or post-service noise exposure.

The veteran submitted a statement from his private ear, nose 
and throat specialist dated in July 2002.  The physician 
stated that the veteran had severe bilateral hearing loss 
that was as likely as not related to inservice noise 
exposure.

In August 2002, the veteran underwent VA examination and was 
again found to have moderate sensorineural hearing loss in 
the right ear and severe to profound  mixed hearing loss in 
the left ear.  The examiner noted that the veteran had been 
in combat and had noise exposure from gunfire and explosions.  
Subsequent to service he worked as a policeman for twenty-
five years with noise exposure on the gun range.  The 
examiner opined that it was not likely that the right ear 
hearing loss was a result of military noise exposure.

During the veteran's personal hearing, before the Board in 
January 2003, he described his noise exposure during service, 
including the sinking of his ship in combat.

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one, which exists because of an approximate balance of 
positive and negative evidence, which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

There is a medical opinion of record that is in favor of the 
veteran's claim and an opinion that is against it.  The 
veteran served in combat and his descriptions of the noise 
exposure he had in service are of record.  The Board finds 
the veteran's testimony to be very persuasive as to the level 
and type of noise exposure he experienced.  While there is 
medical evidence of record that is against his claim, the 
Board considers that the private medical opinion, which is 
favorable, at least places the evidence in balance.  The 
Board finds that the evidence is in relative equipoise and 
that all reasonable doubt must be resolved in the veteran's 
favor.  Consequently, given the evidence as outlined above 
and resolving all reasonable doubt in favor of the veteran, 
the Board finds that the veteran experienced noise exposure 
during combat in service and that his later developing 
hearing loss in the right ear is the result of that noise 
exposure.  Accordingly, service connection for right ear 
hearing loss is granted.


ORDER

New and material evidence having been submitted; the claim of 
entitlement to service connection for right ear hearing loss 
is reopened.

Service connection for right ear hearing loss is granted 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

